 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax

 6   Attorney for Brian Tucker

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                              Case No. 2:19-cv-00427-GMN-GWF

11                  Plaintiff,                              Stipulation to Continue
                                                            Telephonic Status Hearing
12          v.
                                                            (Second Request)
13   BRIAN TUCKER,

14                  Defendant.

15
16          It is stipulated and agreed to by United States Attorney Nicholas A. Trutanich, Assistant
17   United States Attorney Christopher D. Baker, and Assistant United States Attorney John
18   Childress, Deputy Chief, Civil Division, Southern District of Indiana, counsel for the United
19   States of America, and Federal Public Defender Rene L. Valladares and Assistant Federal
20   Public Defender Sylvia A. Irvin, counsel for Brian Tucker, that this Court continue the
21   Telephonic Status Hearing for at least 30 days to a date and time convenient for this Court.
22          This Stipulation is entered into for the following reasons:
23          1.      Mr. Tucker is in BOP custody at FCI Otisville in New York. He is currently
24   serving a lengthy prison sentence and is scheduled to be released in 2032.
25          2.      The Court first appointed the Federal Public Defender to represent Mr. Tucker
26   at an initial appearance in Case No. 2:15-mj-00012-GWF-1, ECF No. 4. The initial appearance
 1   was a Federal Rule of Criminal Procedure 5(c)(3) proceeding on an Indictment filed in the
 2   Southern District of Indiana. See id., ECF Nos. 1, 2. Mr. Tucker was detained and subsequently
 3   transported to the Southern District of Indiana. See id., ECF No. 6.
 4          3.      Following Mr. Tucker’s conviction in the Southern District of Indiana, he filed
 5   a motion for return of property in the District of Nevada, and this Court set a status hearing on
 6   the civil forfeiture issue. ECF Nos. 1, 5.
 7          4.      Mr. Tucker called the FPD to ask for assistance in appearing for the status
 8   hearing by telephone and this Court granted the request. ECF Nos. 7-8.
 9          5.      The parties then asked the Court for more time to resolve the civil forfeiture
10   matter, and the Court granted the request and rescheduled the status hearing to July 11, 2019.
11   ECF Nos. 10-11.
12          6.      Undersigned defense counsel has been in contact with AUSA John Childress in
13   the Southern District of Indiana in an effort to assist Mr. Tucker in resolving this matter.
14   However, Mr. Tucker was injured while in BOP custody, and because of these injuries, defense
15   counsel has been unable to speak to Mr. Tucker by email or telephone. Defense counsel has
16   been in contact with Mr. Tucker’s counselor and a legal call is scheduled for July 9, 2019.
17          7.      To allow time for Mr. Tucker to recuperate and to consider the Government’s
18   proposed resolution, counsel asks the Court to continue the status hearing for at least 30 days.
19          8.      The Government is not opposed to a continuance of this hearing or to allow Mr.
20   Tucker to appear by telephone for the hearing.
21
22
23
24
25
26
                                                      2
 1           9.   This is the second request to continue the status hearing.
 2         DATED this 8th day of July, 2019.
 3   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 4
 5   By: Sylvia A. Irvin               .            By: Christopher D. Baker         .
     SYLVIA A. IRVIN                                CHRISTOPHER D. BAKER
 6   Assistant Federal Public Defender              Assistant United States Attorney
 7
                                                    By: John Childress              .
 8
                                                    JOHN CHILDRESS
 9                                                  Deputy Chief, Civil Division
                                                    Southern Division of Indiana
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                              Case No. 2:19-cv-00427-GMN-GWF
 4                  Plaintiff,                              FINDINGS OF FACT AND ORDER
 5           v.
 6   BRIAN TUCKER,
 7                  Defendant.
 8
                                          FINDINGS OF FACT
 9
             Based on the Stipulation of counsel, and good cause appearing therefore, the Court
10
     finds that:
11
             1.     Mr. Tucker is in BOP custody at FCI Otisville in New York. He is currently
12
     serving a lengthy prison sentence and is scheduled to be released in 2032.
13
             2.     The Court appointed the Federal Public Defender to represent Mr. Tucker at an
14
     initial appearance in Case No. 2:15-mj-00012-GWF-1, ECF No. 4. The initial appearance was
15
     a Federal Rule of Criminal Procedure 5(c)(3) proceeding on an Indictment filed in the Southern
16
     District of Indiana. See id., ECF Nos. 1, 2. Mr. Tucker was detained and subsequently
17
     transported to the Southern District of Indiana. See id., ECF No. 6.
18
             3.     Following Mr. Tucker’s conviction in the Southern District of Indiana, he filed
19
     a motion for return of property in the District of Nevada, and this Court set a status hearing on
20
     the civil forfeiture issue. ECF Nos. 1, 5.
21
             4.     Mr. Tucker called the FPD to ask for assistance in appearing for the status
22
     hearing by telephone and this Court granted the request. ECF Nos. 7-8.
23
             5.     The parties then asked the Court for more time to resolve the civil forfeiture
24
     matter, and the Court granted the request and rescheduled the status hearing to July 11, 2019.
25
     ECF Nos. 10-11.
26
                                                      4
 1           6.      Undersigned defense counsel has been in contact with AUSA John Childress in
 2   the Southern District of Indiana in an effort to assist Mr. Tucker in resolving this matter.
 3   However, Mr. Tucker was injured while in BOP custody, and because of these injuries, defense
 4   counsel has been unable to speak to Mr. Tucker by email or telephone. Defense counsel has
 5   been in contact with Mr. Tucker’s counselor and a legal call is scheduled for July 9, 2019.
 6           7.      To allow time for Mr. Tucker to recuperate and to consider the Government’s
 7   proposed resolution, counsel asks the Court to continue the status hearing for at least 30 days.
 8           8.      The Government is not opposed to a continuance of this hearing or to allow Mr.
 9   Tucker to appear by telephone for the hearing.
10
                                                  ORDER
11
             IT IS THEREFORE ORDERED that the Status Hearing currently scheduled for July
12
     11, 2019, at 10:00 a.m., be rescheduled to Friday, August 16, 2019, 2019, at 10:30 a.m.
13
             IT IS FURTHER ORDERED that Mr. Tucker may appear by telephone for the Status
14
     Hearing. Defense counsel shall arrange for Defendant to contact the Court via the Court's
15
     conference ine at (877) 402-9753 with passcode 2843316#. Defendant shall call no less than
16
     five (5) minutes prior to the start of the hearing.
17
18                        9 day of July, 2019.
             DATED this ____
19                                                   ______________________________________
20                                                   UNITED STATES DISTRICT COURT JUDGE

21
22
23
24
25
26
                                                           5
